Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of DIM alone, tretinoin (also called all trans-retinoic acid), oral administration, and a subject undergoing EVT (endovascular therapy) with MT (mechanical thrombectomy) for LVO (large vessel occluding) in the reply filed on 01/24/2022 is acknowledged.
Claims 7-13, 15-17, and 20-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without specifying traverse. 
Claims 1-22 are pending. Claims 7-13, 15-17, and 20-21 are withdrawn. Claims 1-6, 14, 18, 19, and 22 are examined in accordance to the elected species. 

Priority
This application claims priority to U.S. Provisional Application No. 63/032,218, filed May 29, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021, 10/11/2021, & 01/24/2022 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong Shilong et al. (WO2020062780 A1) in view of Hamam et al., Biomolecules, 2019 May 11;9(5):184 pages 2-19, Beaver et al., Toxicol Appl Pharmacol. 2012 Sep 15; 263(3): 345–351, and Juana Vallés et al., Thromb Haemost. 2017 Oct 5;117(10):1919-1929.
Zhong Shilong et al. teaches a method for treating ischemic heart disease or ischemic encephalopathy or thrombosis comprising administering diindolemethane and its derivative having the following structural formula (II)

    PNG
    media_image1.png
    491
    817
    media_image1.png
    Greyscale
, see claim 7. diindolemethane is the same as the claimed compound. Moreover, Zhong Shilong et al. teaches the ischemic heart disease includes: coronary atherosclerotic heart disease, thrombosis due to inflammation, Ischemic heart disease caused by stenosis or occlusion caused by embolism or injury; the ischemic encephalopathy includes: cerebral infarction, ischemic stroke, cerebral thrombosis, cerebral 
	Zhong Shilong et al. does not teach the ischemic stroke is acute ischemic stroke (AIS).
	Hamam et al. teaches increasing concentrations of HDAC inhibitors such as belinostat and panobinostat initially increases NETosis but subsequently reduces NETosis or switches the form of cell death to apoptosis, see Abstract.
	Beaver et al. teaches 3,3′-diindolylmethane, but not indole-3-carbinol, inhibits histone deacetylase 2 activity in prostate cancer cells, see Abstract. 
	Juana Vallés et al. teaches neutrophil extracellular traps are increased in patients with acute ischemic stroke: prognostic significance, see Abstract and Title. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to select diindolylmethane aka 3,3′-diindolylmethane among the compounds of the formula (II) of Zhong Shilong et al and modify the method of Zhong Shilong et al. to include acute ischemic stroke to give Applicant’s claimed method. One would have been motivated to do so because DIM (diindolylmethane aka 3,3′-diindolylmethane) has been known to treat ischemic stroke as taught by Zhong Shilong et al. and because Hamam et al. teaches increasing concentrations of HDAC inhibitors such as belinostat and panobinostat initially increases NETosis but subsequently reduces NETosis or switches the form of cell death to apoptosis, see Abstract and also because Juana Vallés et al. teaches neutrophil extracellular traps are increased in patients with acute ischemic stroke: prognostic significance, see Abstract and Title, and lastly because Beaver et al. teaches 3,3′-diindolylmethane, but not indole-3-. 


Claims 2, 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong Shilong et al. (WO2020062780A1) in view of Hamam et al., Biomolecules, 2019 May 11;9(5):184 pages 2-19, Beaver et al., Toxicol Appl Pharmacol. 2012 Sep 15; 263(3): 345–351, and Juana Vallés et al., Thromb Haemost. 2017 Oct 5;117(10):1919-1929 as applied to claim 1 in further view of Zeligs et al., (US9,918,965 B2) and Cai et al., J Neuroinflammation 2019 Aug 31;16(1):175. 
Zhong Shilong et al., Hamam et al., Beaver et al., and Juana Vallés et al. have been discussed in the first 103 rejection above.
Zhong Shilong et al., Hamam et al., Beaver et al., and Juana Vallés et al. collectively do not teach tretinoin (all trans-retinoic acid). In addition, Zhong Shilong et al., Hamam et al., Beaver et al., and Juana Vallés et al. collectively do not teach DIM is orally administered to the subject in a self-microemulsifying drug delivery system formulation that comprises caprylocaproyl polyoxyl-8 glycerides, lauroyl polyoxyl 32 glycerides, polyethylene- polypropylene-polyethylene copolymer, oleoyl polyoxyl-6 glycerides and phosphatidyl choline.
Zeligs et al. teaches a self-emulsifying composition comprising 3,3'-diindolylmethane ("DIM") and a carrier, wherein the carrier comprises: (i) a caprylocaproyl polyoxyl-8 glyceride, (ii) a lauroyl polyoxyl-32 glyceride, (iii) phosphatidyl choline or lysophosphatidyl choline, (iv) an oleoyl polyoxyl-6 glyceride, and (v) a polyoxythene/ polyoxypropylene copolymer 
Cai et al. teaches the use of all trans-retinoic acid for treating acute ischemic stroke by attenuating neural inflammation. Treatment of atRA impeded neutrophil accumulation, favored N2 polarization, and forbade NETs formation in ischemic lesion, see Title and Abstract. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to prepare the DIM taught by Zhong Shilong et al. and Beaver et al. into the self-emulsifying composition taught by Zeligs et al. to give Applicant’s claimed invention. The motivation to do so I provided by Zeligs. One would reasonably expect the self-emulsifying DIM composition to provide better bioavailability for treating AIS with success. 
Moreover, it would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the method disclosed by the collective teachings of Zhong Shilong et al., Hamam et al., Beaver et al., and Juana Vallés et al. with the method set forth by Cai et al. because each is taught by the prior art to be useful for the same purpose (i.e., treating AIS). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.


Claims 3-5, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong Shilong et al. (WO2020062780A1) in view of Hamam et al., Biomolecules, 2019 May 11;9(5):184 pages 2-19, Beaver et al., Toxicol Appl Pharmacol. 2012 Sep 15; 263(3): 345–351, and Juana Vallés et al., Thromb Haemost. 2017 Oct 5;117(10):1919-1929 as applied to claim 1 in further view of Zhou et al., EBiomedicine, Volume 53, March 2020, 102671, pages 1-15 and Fischer et al., Stroke. 2017; 48:2912-2918.
Zhong Shilong et al., Hamam et al., Beaver et al., and Juana Vallés et al. have been discussed in the first 103 rejection above.
Zhong Shilong et al., Hamam et al., Beaver et al., and Juana Vallés et al. collectively do not teach the subject has been diagnosed with LVO or is undergoing EVT with MT for LVO. 
Zhou et al. teaches the plasma levels of NETs, activated PLTs, and PMP markers in the internal carotid artery occlusion (large vessels occlusion) were significantly higher than those in the aortic blood. Strategies that prevent NET formation may offer a potential therapeutic strategy for thromboembolism interventions, see Abstract. 
Fischer et al. teaches Endovascular stroke treatment (EVT) in combination with IVT (ie, bridging thrombolysis) has the potential to overcome some limitations of IVT, especially the poor recanalization rate of patients with large vessel occlusions (LVOs). Three randomized controlled trials (RCTs) published in 2013 failed to demonstrate superior clinical outcomes of EVT.4–6 However, since December 2014, 8 RCTs testing newer devices have consistently shown that mechanical thrombectomy (MT) in addition to best medical treatment (with and without IV 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include subject that has been diagnosed with LVO or is undergoing EVT with MT for LVO to give Applicant’s claimed invention. One would have been motivated by the fact that plasma levels of NETs in the internal carotid artery occlusion (large vessels occlusion) are significantly high, see Abstract and also because patient with stoke can undergo EVT with MT for LVO as taught by the Abstract of Fischer et al. AS such, one would reasonably expect DIM as a HDAC inhibitor that can reduce NETosis to be effective for treating AIS in subject diagnosed or is undergoing EVT with MT for LVO with success. 
With respect to “the method improves the success rate for clot retrieval and restoration of cerebral circulation associated with MT for AIS” of claim 4 and “the method improves the functional outcome of stroke patients who undergo EVT using MT” of claim 5. These limitations simply express the intendeds result of a process step positively recited. Since the claimed method is obvious over the cited references, said intended results would necessarily present absent evidence to the contrary.


Conclusion
	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628